Title: Obituary Notice for Abigail Smith Adams, 12 November 1818
From: Adams, Abigail Smith
To: 


				OBITUARY NOTICE Of the late Mrs. Adams, Lady of President Adams.
					
					Nov. 12, 1818.
				
				In the death of Mrs. ADAMS, her friends and society lament no ordinary loss. The grave has closed over the mortal remains of one, whose character combined with as much practical wisdom and substantial virtue as have ever been possessed by any individual. Society is not adorned with a purer example; virtue had not a firmer prop; religion cannot number among its friends a more rational, intelligent, consistent, serious advocate and disciple.Mrs. Adams was endowed by nature with strong intellectual powers. These were improved by a good education, and by the best use of the advantages, afforded by the distinguished station in society which, in mature life, she was called to occupy, and by that extensive intercourse with mankind to which she was introduced, from her connexion with that great and good man, who was destined by Providence to perform a most important part in the affairs of human life; and who, by a faithful and magnanimous discharge of the highest duties of patriotism and philanthropy, is privileged to be enrolled among the most distinguished benefactors of his country and of mankind.—She might not, perhaps, be called an accomplished woman, as we now use the term, for female education, at the period of her youth, was very different from what it now is; but she was a truly enlightened woman, and adorned with the most valuable accomplishments of the understanding and heart. Her mind was richly stored from various reading, and her taste in polite literature highly cultivated and refined. Her observation of mankind was exact, and her acquaintance with men and things extensive. Her perceptions were quick and penetrating; her judgment sound and mature; her imagination brilliant; and the flashes of her wit, which continued to burst forth even amidst the snows of old age, rendered her the delight of those who were honored with her society.—Her conversation was intelligent, frank and independent, and her manners remarkably kind and condescending, combining the greatest simplicity, with a dignity and propriety which always commanded respect.In her domestick character, she shone pre-eminent. Never was there a more affectionate and faithful mother, and never was a woman more attentive to the appropriate duties of the head of a family. Ordinary minds, when placed in situations such as she occupied, dazzled by the glare of distinction or inflated by the pride of rank and power, deem the common yet most important duties and cares of domestic life beneath their regard; but her strength of mind, her excellent principles, her good sense and a high sentiment of duty, preserved her from even the shadow of a reproach of any neglect of  this kind. On the contrary, they led her to be most assiduous and punctual in the performance of her family duties and attentive to every arrangement of domestick economy; and her servants and dependants experienced her maternal care and kindness. As a friend and neighbor she evinced a cordial sympathy in the prosperity and adversity of all around her; administering to the relief of the distressed whenever an opportunity was presented, and exhibiting a tender concern in sorrows which it was beyond her power to remove or assuage. The poor of her vicinity have lost in her a discreet and generous benefactor.The excellences of her character were consummated by religion; this formed its basis; this was the origin of her virtues; and her eminent virtues did honor to the holy source from which they arose. She was a serious and humble Christian. Her religious sentiments were of the most enlightened and enlarged nature, truly worthy of herself; and were of that practical character which gave them an habitual influence over her conduct: they afforded to her direction and support amidst the various trials of a long life;—and, we humbly trust, she has departed to enter upon the rewards of her faith and hopes.The evening of her life was marked by a cheerful serenity, and her virtues, reflecting the mellow tints and the rich lustre of mature age, exhibiting rather the beautiful scenery of autumn than the desolation of winter, imparted delight and instruction to all whose privilege it was to observe her in this interesting and venerable period.Greatness and goodness, intellectual superiority, and a correspondent eminence in virtue, are not always found united;—in her the combination was consistent and complete; and human nature has seldom, if ever, more fully or more beautifully displayed its noblest attributes. By those persons who knew her, her memory will ever be cherished with the highest veneration. To the young, emulous of the best distinctions which this life affords, her conduct may be held up as one of the purest models for imitation; wisdom and virtue claim her as a favorite daughter; and, those who are capable of estimating the highest order of moral excellence, mourn in her death the removal of one of the richest ornaments of her sex and species. The light of life, long quivering in its socket, has expired on earth, but will be enkindled anew, and burn with a pure flame among the inextinguishable lights of the celestial world.This imperfect and inadequate sketch of her character is the tribute of gratitude and respect from one, who esteems it among the greatest blessings of his life, that he was honored with her friendship.
				
					C.
				
				
			